Citation Nr: 0907697	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for irritable bowel syndrome with gastroesophageal reflex 
disease/hiatal hernia.

2.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to March 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which granted service connection for 
irritable bowel syndrome (IBS) with gastroesophageal reflux 
disease (GERD)/hiatal hernia and assigned a 30 percent 
disability rating, effective March 5, 2005.  The rating 
decision also granted service connection for hemorrhoids and 
assigned a noncompensable evaluation, effective March 5, 
2005.  

The Veteran and his wife testified at a personal hearing at 
the RO in March 2006, and a transcript of this hearing is of 
record.


FINDINGS OF FACT

1. The Veteran's service-connected IBS is manifested by 
severe diarrhea and frequent stools with more or less 
constant abdominal distress. 

2.  The Veteran does not experience nausea or vomiting due to 
his GERD/hiatal hernia, and his disorder is controlled by 
medication.

3.  The Veteran's hemorrhoids are no more than moderate in 
severity.




CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent 
for IBS with GERD/hiatal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Codes 7319, 7346 (2008).

2.  The criteria for the assignment of an initial compensable 
evaluation for service-connected hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2005, November 2005, and 
March 2006 that fully addressed all notice elements.  In a 
March 2006 letter, the Veteran was advised that VA used a 
Schedule for Rating Disabilities (Schedule) that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.  In 
accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims file.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in another March 2006 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves initial ratings, the requirements 
of Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), are 
inapplicable.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran underwent a VA examination in May 2005.  His claims 
file was reviewed at that time. 38 C.F.R.       § 4.2; 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-40 (1995)(regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  To ensure a thorough examination and 
evaluation, the Veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records. Additionally, the Veteran was 
afforded a VA examination in May 2005.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claims

Disability evaluations are determined by the application of 
the Schedule.  38 C.F.R. Part 4 (2008).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Entitlement to an Initial Compensable Rating in excess of 30 
percent for IBS

The RO granted service connection for IBS with GERD/hiatal 
hernia in a July 2005 rating decision and assigned the 
Veteran a 30 percent disability evaluation. The Veteran 
timely appealed.  The Veteran contends the rating evaluation 
does not accurately reflect the severity of his disability.  
Because the preponderance of the evidence is against the 
claim, in particular with due application of the Schedule, 
the appeal will be denied.

There is no diagnostic code dedicated to rating 
gastroesophageal reflux disease. When an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. 
§ 4.20. 

The RO has evaluated the Veteran's service-connected IBS as 
30 percent disabling under Diagnostic Code (Code) 7319 for 
"irritable colon syndrome (spastic colitis, mucous colitis, 
etc.)."  Under this Code, a 30 percent rating is assigned for 
severe symptoms of diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
This is the maximum schedular rating under the code.  38 
C.F.R. § 4.114, Code 7319 (2008).

The Veteran was also diagnosed with GERD and therefore, his 
disorder can also be rated by analogy to a hiatal hernia. 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2008).  Under this 
Code, a 60 percent rating is warranted if there are symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of considerable impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, which is productive of considerable impairment of 
health. A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity. 
38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran contends that his disability is worse than 
currently rated.  His representative also asserts that a 
higher rating may be warranted under an extraschedular basis.  

At a VA examination in May 2005, the Veteran reported 
debilitating abdominal cramps, loose stools, and diarrhea.  
He denied nausea and vomiting.  He advised the examiner that 
he adheres to a strict diet of fiber supplements, soy milk, 
and the elimination of a variety of foods which exacerbated 
his symptoms.  The report also notes that the Veteran is 
taking Aciphex and Tums for his heartburn and hiatal hernia, 
but has received no additional treatment for it.

The Veteran's medical records reflect a history of IBS and 
GERD.  During a series of examinations in late 2005, the 
Veteran reported acid reflux and began taking Nexium to 
control it.  The records reflect that the Nexium was helping 
the heartburn and that the Veteran continued to experience 
diarrhea due to the IBS.  During these exams, he denied 
nausea, vomiting, abdominal pain, or blood in his stool.  The 
Veteran reported to his medical providers that his IBS was 
carefully controlled by a strict diet and that he had 
approximately eight bowel movements per day.  

The Veteran testified at a hearing at the RO in March 2006.  
He stated that his life is very limited due to the IBS.  He 
is only able to eat solid foods at dinner, must always be 
close to a bathroom, has bowel accidents three to five times 
monthly, and often experiences bad spasms or stomach cramps.  
He regularly has eight to ten bowel movements a day, some 
days he has as many as twenty.  He carries spare underwear 
and a medical kit around with him in case of an accident.  

Due to the limitations placed on his life by the disorder, 
the Veteran contends that the service-connected disease is 
deserving of a higher rating than 30 percent.  However, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule. 
Compare Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Massey v. Brown, 7 Vet. App. 204 (1994).  The VA must rely on 
medical diagnoses to determine the appropriate rating.  


The Board finds that a higher schedular rating is not 
warranted for the Veteran's IBS.  As noted above, he is 
already receiving the maximum rating of 30 percent under Code 
7319.  The criteria provides for the 30 rating when there are 
severe symptoms of diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
While recent medical records indicate the Veteran experiences 
specific severe symptoms, including diarrhea and 
constipation, during regular flare-ups of the disease, these 
symptoms are consistent with the 30 percent rating and such 
an evaluation appropriately describes the Veteran's 
disability picture under Code 7319.  See 38 C.F.R. § 4.114.  
Thus, a higher schedular rating is not allowable.

The Board also observes that ratings under diagnostic codes 
7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  38 C.F.R. § 
4.114 (2007).  A single evaluation will be assigned under the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  

The Board has considered an evaluation under Diagnostic Code 
7346 for a hiatal hernia.  However, the Veteran does not have 
medical evidence of record of vomiting, material weight loss, 
and anemia, which are the symptoms required for warranting a 
60 percent rating for that disability.  

In fact, the record reflects the opposite in that the reports 
reflect a denial of vomiting and nausea, as well as a weight 
gain of 14 pounds.  Therefore, the Veteran's symptoms and 
diagnosis more closely reflect the symptoms listed in 
Diagnostic Code 6319.  Consequently, the Board finds no basis 
for evaluating the Veteran's service-connected IBS under any 
other provisions pertaining to the digestive system.  The 
disability is already specifically contemplated by the 
diagnostic code for "irritable colon syndrome," which means 
that it is inappropriate to rate under any other diagnostic 
code.  See 38 C.F.R. § 4.20 (2008); Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of a 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Veteran alleges that an extra-schedular rating is 
warranted in this case because of the compelling 
circumstances.  The Board finds that there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations or a marked interference with the Veteran's 
employment, to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  In fact, when 
examined in May 2005, the Veteran was working full time as a 
security staff member and had not missed any work due to his 
service-connected disorder.  There is also no evidence of 
exceptional or unusual circumstances that suggest that the 
Veteran is not adequately compensated for his disability by 
the regular rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
initial disability rating in excess of the maximum 30 percent 
for irritable bowel syndrome.  38 C.F.R. § 4.3.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Veteran's claim for an initial rating above 
30 percent for his IBS is denied.  


Entitlement to an Initial Compensable Rating for Hemorrhoids

The RO granted service connection for hemorrhoids in a July 
2005 rating decision and assigned the Veteran a 
noncompensable evaluation. The Veteran timely appealed.  The 
Veteran contends the rating evaluation does not accurately 
reflect the severity of his disability.  Because the 
preponderance of the evidence is against the claim, in 
particular with due application of the Schedule, the appeal 
will be denied.

A noncompensable evaluation is assigned when external or 
internal hemorrhoids are mild or moderate; a 10 percent 
evaluation is assigned for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
granted for hemorrhoids with persistent bleeding, and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).

During the Veteran's May 2005 VA examination, the examiner 
reported that the Veteran had small internal hemorrhoids that 
had been banded and were not considered to cause any 
functional impairment.  The examiner noted that the Veteran 
appears to have control over the hemorrhoids with medication 
and nightly saline soaks.  No external hemorrhoids were 
found.

In his statements and testimony at the RO hearing, the 
Veteran alleged that he has pain, discomfort, and bleeding 
due to these internal hemorrhoids.  He carries around spare 
boxer shorts and a tube of Preparation H to soothe the 
hemorrhoids.  The Veteran claims constant recurrence of the 
hemorrhoids, as evidenced by his bloody stools several times 
a week.  

While the Veteran contends that the service-connected 
disorder is severe enough to qualify for a compensable 
rating, as a layperson he is only competent to report 
observable symptoms - not clinical findings which are applied 
to VA's Schedule. Compare Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

The medical evidence of record shows no more than moderate 
hemorrhoids, with no evidence that the Veteran's hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Even 
according the Veteran the benefit of the doubt as to the 
credibility of his report relative to  the number of 
episodes, frequency alone is insufficient for a compensable 
rating.  Consequently, a compensable evaluation is not 
warranted.  

The Board has considered whether another diagnostic code is 
"more appropriate" than Diagnostic Code 7336 to rate the 
Veteran's service-connected hemorrhoids. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, as the medical 
evidence does not show impairment of sphincter control, 
stricture of the rectum and anus, or prolapse of the rectum, 
a compensable rating is not warranted under another possibly 
applicable diagnostic code for the Veteran's hemorrhoids.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 7332, 7333, 7334 
(2008).


ORDER

An initial rating in excess of 30 percent for IBS with 
GERD/hiatal hernia is denied.

An initial compensable evaluation for hemorrhoids is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


